In an action to recover damages for personal injuries (Action No. 1), and an action to recover damages for negligence and breach of contract (Action No. 2), Whitman Group, Ltd., the defendant in Action No. 2, appeals from an order of the Supreme Court, Suffolk County (Cohalan, J.), dated May 28, 2003, which granted the motion of the plaintiff in Action No. 1 for a joint trial of Action Nos. 1 and 2.
Ordered that the order is reversed, on the law, with costs, and the motion is denied.
The Supreme Court erred in granting the motion of the plaintiff in Action No. 1 for a joint trial of Action No. 1, an action to recover damages for personal injuries sustained on a boat, and Action No. 2, an action to recover damages for the negligent failure to provide adequate liability and casualty insurance coverage for the boat and for breach of contract, since the two actions do not involve common questions of law or fact (see CPLR 602 [a]; Johnson v Berger, 171 AD2d 728 [1991]; Dreizen v Morris I. Stoler, Inc., 98 AD2d 759 [1983]). Moreover, a joint trial of these two actions could result in substantial prejudice to the defendants in Action No. 2 (see Kelly v Yannotti, 4 NY2d 603 [1958]; Paramount Ins. Co. v Rosedale Gardens, 293 AD2d 235 [2002]; Schorr Bros. Dev. Corp. v Continental Ins. Co., 174 AD2d 722 [1991]; Dreizen v Morris I. Stoler, Inc., supra). Accordingly, the motion should have been denied. Altman, J.P., Krausman, Goldstein and Mastro, JJ., concur.